Citation Nr: 0815213	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for herpes.

3.  Entitlement to service connection for chronic vaginitis.

4.  Entitlement to service connection for residuals of viral 
meningitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
September 2006, and a substantive appeal was received in 
November 2006.  The veteran testified at a hearing before the 
undersigned in March 2008.

At the Board hearing, the veteran claimed entitlement to 
service connection for residuals of cesarean section scar.  
Such claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Upon review of the claims folder, there is no 
indication that the veteran has received any VCAA notice 
pertaining to her claims of entitlement to service 
connection.  Thus, proper notice, which notifies her of the 
evidence and information necessary to support her claims must 
be issued to the veteran.  Along with initial VCAA notice 
pertaining to her claims, VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if an increase is awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Based on the March 2008 testimony of the veteran pertaining 
to her claimed bilateral shin splints, herpes, vaginitis, and 
viral meningitis, the Board has determined that the veteran 
should be afforded a VA examination to assess the nature and 
etiology of any such claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the claims of service 
connection, the RO should send an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
her claims of service connection, as well 
as what evidence she is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in her possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any current 
bilateral shin splints.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether the veteran has shin splints, 
and whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any bilateral shin 
splints are due to service, or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any herpes or 
residuals thereof.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether the veteran has herpes or 
residuals thereof, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
herpes or residuals thereof are related 
to service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report. If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any chronic 
vaginitis or residuals thereof.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether the 
veteran has chronic vaginitis or 
residuals thereof, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any chronic 
vaginitis or residuals thereof are 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

5.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any residuals of 
meningitis.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran has any 
current residuals of meningitis related 
to service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report. If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



